DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 17324341 on May 19, 2021. Please note claims 1-8 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakata et al. (US 20160282989 A1).

Regarding claim 1, Hirakata discloses: A touch display device (Fig. 1, Abstract discloses touch panel display device) discloses, comprising: 
3a substrate (Fig. 1, [0047], substrate 21); 
4a touch grid disposed on the substrate (Figs. 1. Figs. 2, [0074], discloses touch sensor 22 having mesh electrodes formed over the substrate. Examiner reads the touch electrodes extending along x-direction as a touch grid), and comprising: 
(Figs, 2, electrodes 24); and 
6at least one bridge structure connected to at least two of the plurality of 7conductive structures (Figs. 2, connection/bridge electrode 25); 
8wherein each of the at least two of the plurality of conductive structures has a 9plurality of openings (Figs. 2, [0041], [0045], discloses the conductive layer included in the touch sensor preferably has a plurality of openings).  


    PNG
    media_image1.png
    452
    620
    media_image1.png
    Greyscale

Regarding claim 12, Hirakata teaches the limitations of parent claim 1. Hirakata further teaches another touch 2grid (Figs. 1. Figs. 2, [0074], discloses touch sensor 22 having mesh electrodes formed over the substrate. Examiner reads the touch electrodes extending along y-direction as another touch grid), wherein the at least one bridge structure overlaps a  (Fig. 2, discloses the connection/bridge electrode 25 overlaps the a portion of the another touch grid as illustrated in figure).  

1 Regarding claim 13, Hirakata teaches the limitations of parent claim 1. Hirakata further teaches another touch 2grid, wherein the touch grid and the another touch grid are staggered (see Figs. 2, electrodes extending along X-direction and electrodes extending Y-directions are overlapping in bridge/connection region as shown in figures).  

Regarding claim 14, Hirakata teaches the limitations of parent claim 1. Hirakata further teaches 1another touch 2grid, wherein the touch grid and the another touch grid are electrically isolated from each 3other (Figs. 2, [0050], discloses the insulating layer is provided between the electrode 23 and the electrode 25, and electrically isolated from each other).  

Regarding claim 15, Hirakata teaches the limitations of parent claim 1. Hirakata further teaches 1 another touch 2grid, wherein the touch grid and the another touch grid are separated by a gap (see Fig. 2B, a gap/space is provided between the touch grid and another touch grid as shown in figure).  

Regarding claim 16, Hirakata teaches the limitations of parent claim 1. Hirakata further teaches  1a wire which 2is electrically connected to the touch grid (Figs. 2, [0085], discloses one of the wirings 24a in each of the electrodes 24 is provided with a connection portion which connects the electrode to one adjacent electrode 24).  

Regarding claim 17, Hirakata teaches the limitations of parent claim 6. Hirakata further teaches1 another touch 2grid and another wire which is electrically connected to the another touch (see Figs. 2, connection wire/electrodes that connects the another touch grid i. e. electrode 23).  

Regarding claim 18, Hirakata teaches the limitations of parent claim 7. Hirakata further teaches1 wherein the wire and the another wire are staggered (see Fig. 2B, connection/bridge electrode/wiring region between the electrodes).

Conclusion 
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bae et al. (US 20160202827 A1) teaches similar disclosure of the grid pattern touch electrode (see Fig. 1).
Sato et al (US 20170108964 A1) teaches similar claimed invention of touch panel having mesh/grid electrodes connected with bridge wire (see Fig. 4, Fig. 5).
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693